Case 2:19-cv-00827-GMN-GWF Document4 Filed 05/13/19 Page 1 of 27

EXHIBIT “A”
Oo CO SYD HH HP WwW NH

NN NH HN KL KH KH HE eS me Ye

*

26
27

Case 2:19-cv-00827-GMN-GWElechnenicathdssued Filed 05/13/19 Page 2 of 27
2/11/2019 10:12 AM

we

SUMM
DISTRICT COURT
CLARK COUNTY, NEVADA
DAVID ALVARADO GOMEZ, an CASENO.: A-19-789134-C
individual; LUIS CARMONA ESCOBAR, —-DEPT.NO.:
an individual; LEONEL ALFARO Department 8
ZAYAS, an individual,
Plaintiffs,
SUMMONS
vs,

JAROSLAV NOVOTNY, an individual;
KLC GLOBAL SERVICES LTD, a
Foreign Corporation; DOES I through X,
inclusive; and ROE CORPORATIONS I
through X, inclusive,

Defendants.

 

8 Las Vegas, NV 89104

NOTICE! YOU HAVE BEEN SUED. THE COURT MAY DECIDE AGAINST YOU WITHOUT YOUR
BEING HEARD UNLESS YOU RESPOND WITHIN 20 DAYS. READ THE INFORMATION BELOW.

TO: JAROSLAV NOVOTNY

A-civil Complaint has been filed by the Plaintiffs against you for the relief set forth in the Complaint,

1. If you intend to defend this lawsuit, within 20 days after this Summons is served on you exclusive of
the day of service, you must do the following:
a. File with the Clerk of this Court, whose address is shown below, a formal written response to
the Complaint in accordance with the rules of the court. -
b. Serve a copy of your response upon the attorney whose name and address is shown below.
2. Unless you respond, your default will be entered upon application of the Plaintiff and this Court may

enter a judgment against you for the relief demanded in the Complaint, which could result in the taking of money or

property or other relief requested in the Complaint.

3. If you intend to seek the advice of an attomey in this matter, you should do so promptly so that your

response may be filed on time.
STEVEN_D. GRIERSON

CLERK/OF THE SQOURT

        
 

 

Vowel TV jock 22/2019
By: ae
Deputy Clerk Wate

  
 

Regional Justice Center
200 South Lewis Averme
Las Vegas, Nevada 89155

at directionof:

  
     

2272 South Nellis Bivd., Suite 1

(702) 727-4747

Case Number: A-19-789134-C

lvonne Hernandez

2 ee emp ek

ve gry

too! Totem epee rns be
Case 2:19-cv-00827-GMN-GWF Document4 Filed 05/13/19 Page 3 of 27

EXHIBIT “B”
10

"1

12

13

14

15

16

7

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-cv-00827-GMN-GWF Document4 Filed 05/13/19 Page 4 of 27

COMP

CLAY R. TREESE, ESQ.

Nevada Bar No.: 9923

THE LAW OFFICE OF CLAY R. TREESE
2272 South Nellis Blvd., Suite 1

Las Vegas, Nevada 89104

Telephone (702) 727-4747

Facsimile (702) 727-4744
clay@claytreese.com

Electronically Filed
2/11/2019 10:11 AM
Steven D. Grierson

on OF THE ont :

Attorney for Plaintiffs
DISTRICT COURT
CLARK COUNTY, NEVADA
DAVID ALVARADO GOMEZ, an Case No.: A-19-789134-C
individual; LUIS CARMONA ESCOBAR, Dept No.: -
an individual, LEONEL ALFARO ZAYAS, Department 8
an individual,
Plaintiffs,
COMPLAINT

vs.

JAROSLAV NOVOTNY, an individual;
KLC GLOBAL SERVICES LTD, a Foreign
Corporation; DOES I through X, inclusive;
and ROE CORPORATIONS I through X,
inclusive,

Defendants.

 

 

COMES NOW, Plaintiffs DAVID ALVARADO GOMEZ, LUIS CARMONA ESCOBAR,

and LEONEL ALFARO ZAYAS, by and through counsel of record, Clay R. Treese, Esq., of The

EXEMPTION FROM ARBITRATION
REQUESTED

(Amount in Controversy
Exceeds $50,000.00)

Law Office of Clay R. Treese and hereby complain, avers and alleges as follows:

1. Plaintiff DAVID ALVARADO GOMEZ, at ail times relevant to the allegations

contained in this Complaint, was a resident of Clark County, Nevada and resided therein at all material

times.

Case Number: A-19-789134-C

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-cv-00827-GMN-GWF Document4 Filed 05/13/19 Page 5 of 27

2, Plaintiff LUIS CARMONA ESCOBAR, at all times relevant to the allegations
contained in this Complaint, was a resident of Clark County, Nevada and resided therein at all material
times.

3. Plaintiff LEONEL ALFARO ZAYAS, at all times relevant to the allegations contained
in this Complaint, was a resident of Clark County, Nevada and resided therein at all material times.

4, Upon information and belief, Defendant JAROSLAV NOVOTNY at all times relevant
to the allegations contained in this Complaint, was a resident of Lake County, Illinois and resided

therein at all material times.

5. That at all times relevant to the allegations contained in this Complaint, Defendant
JAROSLAV NOVOTNY was an employee and/or agent of Defendant KLC GLOBAL SERVICES
LTD, and was acting within the scope of his employment at the time of the subject incident.

6. Upon information and belief, Defendant KLC GLOBAL SERVICES LTD, a Foreign
Corporation, at all times relevant to the allegations contained in this Complaint, is and was licensed
to and conducting business in Lake County, Illinois.

7. The Defendants, and each of them, are vicariously liable for the damages caused by
Defendant JAROSLAV NOVOTNY actions and negligence, since he was, at all relevant times, their
employee.

8. That the true names and capacities of the Defendants DOES I through X, inclusive
and, ROE CORPORATIONS I through X, inclusive, are unknown to Plaintiffs who therefore sue said
Defendants by fictitious names. Defendants designated as DOES | through X and/or ROE
CORPORATIONS I through X are any of the following: owners, operators, or individuals otherwise
within possession and control of the motor vehicle herein mentioned and/or are individuals otherwise

within the flow of traffic as related hereto. Defendants designated as DOES I through X and ROE
2

 

a

mee ry
i

coq pring
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-cv-00827-GMN-GWF Document4 Filed 05/13/19 Page 6 of 27

CORPORATIONS | through X may also be companies, business entities, agents, employers,
employees, assigns, management personnel and/or individuals and/or entities otherwise controlling
and/or under the supervision and control of Defendants other ROE or DOE Gorporations, and each
of them, who, while within the scope and course of their agency or assignment with said Defendants,
are, in whole or in part, negligently, vicariously, statutorily, contractually, and/or otherwise liable for
the injuries and damages herein alleged. Defendants designated as DOES I through X and ROE
CORPORATIONS I through X, and each of them, may also be individuals or business entities whom
currently own, and/or are successors and/or predecessors interest to Defendants, and each of them,
who, by nature of their relationship with said Defendants maintained, and/or still maintain, an interest
in the aforesaid vehicle and who, by nature of said interest, are, in whole or in part, negligently,
vicariously, statutorily, contractually, and/or otherwise liable for the injuries and damages herein
alleged. Plaintiffs are informed and believe and thereon allege that each of the Defendants designated
as a DOE or ROE CORPORATION are in some manner negligently, vicariously, and/or statutorily
responsible for the events and happening referred to and caused damages proximately to Plaintiffs as
herein alleged. Plaintiffs will seek leave of the Court to amend the Complaint to insert the true names
of such Defendants when the same have been ascertained.

9. On or about November 3, 2017, Plaintiffs were traveling northbound on Procyon
Street, near the intersection of Oquendo Road in Las Vegas, Nevada and came to a stop behind
Defendant. Defendant JAROSLAV NOVOTNY was driving a 2016 Freightliner, tractor trailer
semi, whose registered owner is Defendant KLC GLOBAL SERVICES LTD, was in front of
Plaintiff's vehicle northbound on Procyon Street and was stopped for the posted stop sign at the
intersection of Oquendo Road. Defendant began backing up in a southbound direction and collided

with Plaintiffs’ vehicle. Plaintiffs’ driver began honking the horn to try to get the attention of the
3

 

ree emer re TT +

Sree eeog
10

11

12

13

14

1S

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-cv-00827-GMN-GWF Document4 Filed 05/13/19 Page 7 of 27

Freightliner, tractor trailer semi driver but, was unsuccessful. Defendant continued backing up in a
southbound direction pushing Plaintiffs’ vehicle backwards 68 feet. There were tire markings in the
roadway from Plaintiffs’ vehicle being pushed backwards. Plaintiffs’ vehicle was stuck to the rear
bar of the trailer. The resulting incident caused Plaintiffs to suffer serious physical, emotional and
financial injury, as more fully set forth herein. Defendant JAROSLAV NOVOTNY recklessly,
negligently and carelessly failed to yield to Plaintiffs causing the collision with Plaintiffs’ vehicle.

10. That at all times relevant herein, Defendant, JAROSLAV NOVOTNY, was an
employee and/or agent of Defendant KLC GLOBAL SERVICES LTD and was acting within the
scope of his employment.

11, That pursuant to N.R.S 41.130, Defendant is vicariously liable for the damages caused
by their employee’s actions and negligence, further encompassing the actions of those hired by
Defendant. N.R.S 41.130 states in pertinent part as follows:

Except as otherwise provided in N.R.S. 41.745, whenever any
person shall suffer personal injury by wrongful act, neglect or
default of another, the person causing the injury is liable to the
person injured for damages; and where the person causing the injury
is employed by another person or corporation responsible for his
conduct, that person or corporation so responsible is liable to the
person injured for damages.

12. That as a direct and proximate result of the negligence of Defendants, and each of
them, Plaintiffs DAVID ALVARADO GOMEZ, LUIS CARMONA ESCOBAR, and LEONEL

ALFARO ZAYAS, sustained personal injuries, all or some of which conditions may be permanent

and disabling, and all to Plaintiffs’ damage in a sum in excess of Fifteen Thousand Dollars

($15,000.00).

 

EY

oe

orga rp

Swe remap
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-cv-00827-GMN-GWF Document4 Filed 05/13/19 Page 8 of 27

13. That as a direct and proximate result of the negligence of Defendants, and each of
them, Plaintiffs DAVID ALVARADO GOMEZ, LUIS CARMONA ESCOBAR, and LEONEL
ALFARO ZAYAS, received medical and other treatment for the aforementioned injuries, and that
said services, care and treatment caused Plaintiffs damages in a sum in excess of Fifteen Thousand
Dollars ($15,000.00).

14, As a direct result of the Defendants’ negligence, Plaintiffs have been forced to seek
the services of an attorney and Plaintiffs are therefore entitled to recover attorney's fees and costs for
the commencing of this action.

FIRST CAUSE OF ACTION
(Negligence)

15. Plaintiffs repeat and reallege each and every statement set forth above as though fully
set forth herein.

16. On or about November 3, 2017, Plaintiffs were traveling northbound on Procyon
Street, near the intersection of Oquendo Road in Las Vegas, Nevada and came to a stop behind
Defendant. Defendant JAROSLAV NOVOTNY was driving a 2016 Freightliner, tractor trailer
semi, whose registered owner is Defendant KLC GLOBAL SERVICES LTD, was in front of
Plaintiff's vehicle northbound on Procyon Street and was stopped for the posted stop sign at the
intersection of Oquendo Road. Defendant began backing up in a southbound direction and collided
with Plaintiffs’ vehicle. Plaintiffs’ driver began honking the hom to try to get the attention of the
Freightliner, tractor trailer semi driver but, was unsuccessful, Defendant continued backing up ina
southbound direction pushing Plaintiffs’ vehicle backwards 68 feet. Defendant JAROSLAV
NOVOTNY carelessly and negligently failed to use due care and collided with Plaintiffs’ vehicle.

The resulting incident caused Plaintiffs to suffer serious physical, emotional and financial injury, as
5

 

il

ep ee

ope
10

11

12

13

44

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-cv-00827-GMN-GWF Document4 Filed 05/13/19 Page 9 of 27

more fully set forth herein. Defendant JAROSLAV NOVOTNY recklessly, negligently and carelessly
failed to yield to Plaintiffs causing the collision with Plaintiff's vehicle.

17. Pursuant to NRS 484 Rules of the Road which require drivers to obey the rules of the
road. Defendant JAROSLAV NOVOTNY failed to drive in a reasonably safe manner and owed a
duty of care to Plaintiffs to operate a vehicle in a reasonable and safe manner. -

18. Defendant JAROSLAV NOVOTNY breached that duty of care by causing the 2016
Freightliner, tractor trailer semi to collide with Plaintiffs vehicle.

19. As a direct result of the collision caused by Defendant JAROSLAV NOVOTNY,
Plaintiffs have been forced to seek medical treatment for injuries, including, but not limited to, injuries
of the neck and back, and special damages in the form of medical bills have been incurred by Plaintiffs
in a sum in excess of Fifteen Thousand Dollars ($15,000.00).

20. As a direct result of the negligence Defendants and each of them, Plaintiffs have been
forced to seek the services of an attorney and Plaintiffs are therefore entitled to recover attorney's fees
and costs for the commencing of this action.

SECOND CAUSE OF ACTION
(Negligence Per Se)

21, Plaintiffs repeat and reallege each and every statement set forth above as though fully
set forth herein.

22, At all times mentioned herein, there were in force statutes, ordinances, and regulations
prohibiting the conduct exhibited by Defendants, and each of them.

23. Plaintiffs are a member of the class of persons for whose protection said statutes,

ordinances, and regulations were enacted or promulgated,

 

op

wet

Se rete
i

Ween oad

ant peers
10

1

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-cv-00827-GMN-GWF Document 4 Filed 05/13/19 Page 10 of 27

24. The acts of Defendants, and each of them, as described herein, violated the traffic laws
of the County of Clark, and the State of Nevada, including NRS 484B.127, which constitutes
negligence per se.

25. Plaintiffs sustained injuries that were the type said statutes, ordinances, and regulations
were intended to prevent.

26. As a direct and proximate result of the negligence of Defendants, and each of them,
Plaintiffs sustained personal injuries, all or some of which conditions may be permanent and disabling
and all to Plaintiffs’ damage in a sum in excess of Fifteen Thousand Dollars ($15,000.00).

27. _As a direct result of the Defendants’ negligence, Plaintiffs have been forced to seek
the services of an attorney and Plaintiffs are therefore entitled to recover attorney's fees and costs for
the commencing of this action.

THIRD CAUSE OF ACTION
(Negligent Entrustment of Vehicle to Defendant) .

28. Plaintiffs repeat and reallege each and every statement set forth above as though fully
set forth herein.

29. Defendants, and each of them, owed a duty of care to Plaintiffs DAVID ALVARADO
GOMEZ, LUIS CARMONA ESCOBAR, and LEONEL ALFARO ZAYAS.

30. Defendants, and each of them, knew or should have known that Defendant
JAROSLAV NOVOTNY was unfit to drive said 2016 Freightliner, tractor trailer semi.

31. Defendants, and each of them, breached the duty to Plaintiffs DAVID ALVARADO

GOMEZ, LUIS CARMONA ESCOBAR, and LEONEL ALFARO ZAYAS, byknowingly entrusting

a vehicle to an inexperienced and/or incompetent person.

 

Peptic we ere
10

11

12

13

14

18

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-cv-00827-GMN-GWF Document 4 Filed 05/13/19 Page 11 of 27

32. As a direct and proximate result of the negligence of Defendants, and each of them,
Plaintiffs sustained personal injuries, all or some of which conditions may be permanent and disabling
and all to Plaintiffs’ damage in a sum in excess of Fifteen Thousand Dollars ($15,000.00).

33. As a direct result of the Defendants’ negligence, Plaintiffs have been forced to seek
the services of an attorney and Plaintiffs are therefore entitled to recover attorney's fees and costs for
the commencing of this action. =
FOURTH CAUSE OF ACTION

(Negligent Hiring, Training, Retention, and Supervision as to
Defendant KLC Global Services LTD)

34, Plaintiffs repeat and reallege each and every statement set forth above as though fully

set forth herein.

35. Defendants, and each of them, had a duty to properly and adequately hire, train, retain,

control and supervise employees under their control so as to avoid unreasonable risk of harm to the

general public.

36. As a direct and proximate result of the aforementioned Defendant’s negligence in
hiring, training, supervising and controlling Defendant JAROSLAV NOVOTNY, Plaintiffs suffered
injuries and damages as alleged herein,

37. Asa direct and proximate result of the negligence of Defendants, and each of them,
Plaintiffs sustained personal injuries, all or some of which conditions may be permanent and disabling
and all to Plaintiffs’ damage in a sum in excess of Fifteen Thousand Dollars ($15,000.00).

38. Asa direct result of the Defendants’ negligence, Plaintiffs have been forced to seek

oa

the services of an attorney and Plaintiffs are therefore entitled to recover attorney's fees and costs for

the commencing of this action.

 

ten rE

T

fea ee sree meme
a

SA paieap eo
10

oo

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-cv-00827-GMN-GWF Document 4 Filed 05/13/19 Page 12 of 27

WHEREFORE Plaintiffs pray for judgment against Defendants, and each of them, as follows:
1,

2.

3.

6.

General damages in an amount in excess of $1 5,000.00;

For compensatory damages in an amount in excess of $15,000.00;

Special damages in an amount in excess of $15,000.00;

Medical and incidental expenses incurred;

For attorney's fees and costs in the preparation and prosecution of the instant lawsuit;

eo

Other and further relief as the Court deems proper.

DATED this ( \ day of February 2019,

THE LAW OFFICE OF CLAY R. TREESE

Xxx.)

CLAY R. BREESE, <=)
Nevada tA No.: 9923

2272 South Nellis Blvd., Suite |
Las Vegas, Nevada 89104

 

wry

tee pay tee

1 ie .

preteen ~reeereerare mors eo

A pone
Case 2:19-cv-00827-GMN-GWF Document 4 Filed 05/13/19 Page 13 of 27

EXHIBIT “C”
10

11

- 12

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Case 2:19-cv-00827-GMN-GWF Document4 Filed 05/13/19 Page 14 of 27

CLAY R. TREESE, ESQ.

Nevada Bar No.: 9923

THE LAW OFFICE OF CLAY R. TREESE
2272 South Nellis Blvd., Suite 1

Las Vegas, Nevada 89104

Telephone (702) 727-4747

Facsimile (702) 727-4744
clay@claytreese.com

Attorney for Plaintiffs

Electronically Filed
4/25/2019 3:41 PM
Steven D. Grierson

Ke OF THE Ee

DISTRICT COURT

CLARK COUNTY, NEVADA

DAVID ALVARADO GOMEZ, an
individual; LUIS CARMONA ESCOBAR,

an individual; LEONEL ALFARO ZAYAS,

an individual,
Plaintiffs,
. VS,

JAROSLAV NOVOTNY, an individual;

KLC GLOBAL SERVICES LTD, a Foreign

Corporation; DOES I through X, inclusive;
and ROE CORPORATIONS I through X,

inclusive,

 

 

Defendants.
STATE OF NEVADA )
) SS.:
COUNTY OF CLARK )

Case No.: A-19-789134-C
Dept. No.: 8

AFFIDAVIT OF COMPLIANCE

PAMELA BROWNFIELD, being first duly sworn, deposes and says:

1. That I am over the age of 18 years and make this Affidavit in regard to DAVID ALVARADO

GOMEZ, LUIS CARMONA ESCOBAR, LEONEL ALFARO ZAYAS, in the above

captioned case.

Case Number: A-19-789134-C

 
10

1

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-cv-00827-GMN-GWF Document 4 Filed 05/13/19 Page 15 of 27

2. That I make this Affidavit of my own personal knowledge, except for those matters stated on
information and belief, and as to those matters, I believe them to be true.

3. Iam employed as a Paralegal by The Law Office of Clay R. Treese.

4. Pursuant to NRS 14.070 (2) on April 12, 2019, I served a copy of the DMV notice of service
and a copy of the Summons and Complaint by certified mail number 7011 3500 0001 9527
3839 to Defendant, JAROSLAV NOVOTNY by serving him at his address as listed in the
Police Report, to wit: Jaroslav Novotny 401 North Keswick Court, Round Lake, IL 60073.
A copy of proof of service is attached hereto as Exhibit “1”,

5. If called upon to testify regarding the veracity of the above facts, I could accurately and

honestly testify thereto.

  
  

 

& ¥y
PAMEELABRC WNFIELD
SUBSCRIBED & SWORN to before me

this @Sday of April 2019.

  

 

“NOTARY PUBLIC
NALAURA BARAJAS -
a STATE. OF NEVADA - COUNTY-OF CLARK,
| NTMENT EXP. NOV 30, 2020
No: 12-7747-1 *

 

TARY PUBLIC if and for
aid County and State

 

 

Submitted by:

/s/Clay R. Treese, Esq.
CLAY R. TREESE, ESQ.
2272 South Nellis Boulevard, Suite 1
Las Vegas, Nevada 89104
Clay@claytreese.com
Attorney for Plaintiffs

 
Case 2:19-cv-00827-GMN-GWF Document 4 Filed 05/13/19 Page 16 of 27

Exhibit “1”
Case 2:19-cv-00827-GMN-GWF Document 4 Filed 05/13/19 Page 17 of 27

ee.

SOE eH wmoy onsauno OO

esodtinesiatod gy “Stearn, Ge PMEO E

seers] TUTANINNNTAN Ang HA °

2g ih 109 FF. 1X9) }
POAC P| SQN |

i

' > = *0} Pesseippy oy  !
Sosidieu en IO Ke SORdS H Woy oy ie A
"NOK on. Ed 82 02 Peo sin Yo me
esiano! ory erie? SU LiNgeL Leo ome
_ © PUB “21 stay Se}dWo05 : i

    
Case 2:19-cv-00827-GMN-GWF Document4 Filed 05/13/19 Page 18 of 27

EXHIBIT “D”
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-cv-00827-GMN-GWF Document4 Filed 05/13/19 Page 19 of 27

Electronically Filed
4/11/2019 1:40 PM
Steven D. Grierson

~ CLERK OF THE COU
ABREA Pin’ bb rasper

CLAY R. TREESE, ESQ.

“Nevada Bar No.: 9923

THE LAW OFFICE OF CLAY R. TREESE
2272 South Nellis Blvd., Suite 1

Las Vegas, Nevada 89104

Telephone (702) 727-4747

Facsimile (702) 727-4744
clay@claytreese.com

Attorney for Plaintiffs

DISTRICT COURT

CLARK COUNTY, NEVADA

DAVID ALVARADO GOMEZ, an

individual; LUIS CARMONA ESCOBAR, Case No: A-19-789134-C

an individual; LEONEL ALFARO ZAYAS, | De?! No 8
an individual,
Plaintiffs,
REQUEST FOR EXEMPTION
vs. FROM ARBITRATION

 

JAROSLAV NOVOTNY, an individual;
KLC GLOBAL SERVICES LTD, a Foreign Arbitration Exempt-
Corporation; DOES I through X, inclusive; Amount in Dispute in Excess of $50,000.00
and ROE CORPORATIONS I through X,
inclusive,

Defendants.

 

 

COMES NOW, Plaintiffs David Alvarado Gomez, Luis Carmona Escobar and Leonel Alfaro
Zayas, by and through counsel of record Clay R. Treese, Esq. of the Law Office of Clay R. Treese,
and hereby requests the above entitled matter be exempted from Arbitration pursuant to Nevada

Arbitration Rules 3 and 5, as the amount in controversy exceeds $50,000.00.

///

Case Number: A-19-789134-C

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-cv-00827-GMN-GWF Document 4 Filed 05/13/19 Page 20 of 27

POINTS AND AUTHORITIES
STATEMENT OF FACTS
On or about November 3, 2017, Plaintiffs were traveling northbound on Procyon Street, near
the intersection of Oquendo Road in Las Vegas, Nevada and came to a stop behind Defendant.
Defendant Jaroslav Novotny was driving a 2016 Freightliner, tractor trailer semi, whose registered
owner is Defendant KLC Global Services Ltd, was in front of Plaintiffs’ vehicle northbound on
Procyon Street and was stopped for the posted stop sign at the intersection of Oquendo Road.
Defendant began backing up in a southbound direction and collided with Plaintiffs’ vehicle. Plaintiffs’

driver began honking the horn to try to get the attention of the Freightliner, tractor trailer semi driver

but, was unsuccessful. Defendant continued backing up in a southbound direction pushing Plaintiffs’

vehicle backwards 68 feet. There were tire markings in the roadway from Plaintiffs’ vehicle being
pushed backwards. Plaintiffs’ vehicle was stuck to the rear bar of the trailer. The resulting incident
caused Plaintiffs to suffer serious physical, emotional and financial injury. Defendant Jaroslav
Novotny recklessly, negligently and carelessly failed to yield to Plaintiffs causing the collision with
Plaintiffs’ vehicle.

As a direct result of the collision, Plaintiffs David Alvarado Gomez, Luis Carmona Escobar
and Leonel Alfaro Zayas, were forced to seek medical treatment for injuries, including, but not limited
to, injuries of the neck and back, and special damages in the form of medical bills have been incurred
by Plaintiffs David Alvarado Gomez, Luis Carmona Escobar and Leonel Alfaro Zayas, in excess of
$50,000.00. Plaintiffs will supplement records and billing upon receipt of the documents. Attached
hereto as Exhibit “1” collectively are Plaintiffs’ Summary of Medical Treatment and Costs showing

an excess of $50,000.00.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-cv-00827-GMN-GWF Document4 Filed 05/13/19 Page 21 of 27

STATEMENT OF AUTHORITIES

Nevada Arbitration Rule 3(A). Matters subject to arbitration:

(A) All civil cases commenced in the district courts that have a probable jury
award value not in excess of $50,000 per plaintiff, exclusive of interest and costs,
and regardless of comparative liability, are subject to the program, except class
actions, appeals from courts of limited jurisdiction, probate actions, divorce and
other domestic relations actions, actions seeking judicial review of administrative
decisions, actions concerning title to real estate, actions for declaratory relief,
actions governed by the provisions of NRS 41A.003 to 414.069, inclusive, actions
presenting significant issues of public policy, actions in which the parties have
agreed in writing to submit the controversy to arbitration or other alternative dispute
resolution method prior to the accrual of the cause of action, actions seeking
equitable or extraordinary relief, actions that present unusual circumstances that
constitute good cause for removal from the program, actions in which any of the
parties is incarcerated and actions utilizing mediation pursuant to Subpart C of these
rules.

Nevada Arbitration Rule 5 (A) reads, in pertinent part, as follows:

“A party claiming an exemption from the program pursuant to Rule 3(A) on
grounds other than the amount in controversy or the presentation of significant
issues of public policy will not be required to file a request for exemption if the
initial pleading specifically designates the category of claimed exemption in the
caption. Otherwise, if a party believes that a case should not be in the program, that
party must file with the arbitration commissioner a request to exempt the case from
the program and serve the request on any party who has appeared in the action...”
The related damages in this matter will exceed $50,000.00.

CONCLUSION

Based upon the forgoing and the Points and Authorities and Statement of Facts, Plaintiffs

respectfully requests an exemption from Arbitration as damages are in excess of $50,000.00.

DATED this \\ day of April 2019.

wee OF SLAY R. TREESE
,_™..

CLAY R. T E, ESQ. “~~ \
Nevada Bar No.: 9923

2272 South Nellis Blvd., Suite 1
Las Vegas, Nevada 89104

3

 
10

"1

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-cv-00827-GMN-GWF Document 4 Filed 05/13/19 Page 22 of 27

CERTIFICATION OF CLAY R. TREESE, ESQ.

Thereby certify pursuant to N.R.C. P. 11 this case to be within the exemptions marked above

and am aware of the sanctions which may be imposed against any attomey or party who without good

cause or justification attempts to remove a case from the arbitration program:

SUBSCRIBED and SWORN to before

me this l\ day of April 2019

N ae PUBLIC in and for
said County and State

a

SON

CLAY R. TRERSE, ESQ. ~

 

    
   

STEPHANIE MAGHINAY 5
A Notary Pulbiic-State of Nevada
APPT. NO. 16-4447-1

My Appt. Expires 1 1-30-2020 )

 

   

 
10

11

12

13

14

15,

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:19-cv-00827-GMN-GWF Document 4. Filed 05/13/19 Page 23 of 27

CERTIFICATE OF SERVICE
I hereby certify that on the } _ day of April 2019, I caused to be sent a true and correct copy
of the Request for Exemption from Arbitration via electronic means addressed to the parties below as

follows:

Martin M. Manke, Esq.

LEWIS BRISBOIS BISGAARD & SMITH
6385 South Rainbow Boulevard, Suite 600
Las Vegas, NV 89118
Martin.manke@lewisbrisbois.com

 

 

An employee of Clay R. Treese, Esq.

 
Case 2:19-cv-00827-GMN-GWF Document 4 Filed 05/13/19 Page 24 of 27

Exhibit “1”
Case 2:19-cv-00827-GMN-GWF Document 4 Filed 05/13/19 Page 25 of 27

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9E°E16°Z9$ "TV.LOL
SI/ZT/E “SU/PL/E “ST/LIE
00'LSZ‘I7$ yuouNeely, ‘SI/EV/T ‘SI/TE/T 8T/P2/1 ‘8T/ZI/T SLIT 1/21 zonbze]2A
O0'SrI$ ABojoIpey LUG/TT ASojorpey Mopqang
«NAT SSHANISNG Zax
LOLETS Ke-X LUEV/IL ASoporpey yoseq
Nall SWS«
00°00EES$ ra LU/9@/T1 Burseul] TeoIpay] opqond
dn
00°008$ MOTO 2 [EOI] *LU/TZ/UL SLUVEVV/II oyoino [Ry] Arep
SOJLP JOYJO IOF YOO yx» uel] SWS
00°9PS‘ZES$ AIOS.ING SI/PL/E ‘SI/L/E ‘SI/TE/T ‘SI/P7/T ‘OTI TVOIDUNS TAL
SES6IS suondiosaig LI/I2/11 Agvulreyd sedan sey
“SI/L/Z ST/0E/T
*ST/6Z/1 ‘SL/L L/T ‘SL/p/T ‘SL/C/T LI/TC/21
“LU/SI/ZL “LU/PU/TL “LU/CU/CL LUL/TI “LU/S/Z1
“LU/SZ/TL SLU/LO/LE SLI/UC/11 “LI/0@/T 1 “LI/9T/11
00°SrS‘r$ onovidomyD “LUPI/LL “LU/EW/II “LU/8/11 “LU/L/11 “LU/9/11 onovidomyD jWapiooy
jUMOTIYy jO90 wad
wa P2EPLA0.1 J Id1AIIG jo saqeg AIPTAOLY [BVIIPIFA
OdVUVATYV CIAVG

SUSNddXda GNV INGALVaL TVOIGdA AO AYVAINAS

 
Case 2:19-cv-00827-GMN-GWF Document 4 Filed 05/13/19 Page 26 of 27

 

 

 

00'sse'r$

TV.LOL

 

00°S91‘b$

oyoevidoinys)

SU/C/T LI/9C/CI “LU/TC/C1 “LU /P 1/71

“LUTUCL SLUTL/CL SLUL/TI “LU/S/Z1 “LT /P/Z1
“LI/OE/TL SLU/SC/L1 SLU/LU/LL SLU/IZ/EL “LU/0Z/T1
“LIOT/TL “LU/EL/LL SLU/8/1 1 “LT/L/11 “21/9/11

onovidomyy Juaplosy

 

00°06T$

yodoy ASojoIpey

LV/8/TI

ABOTOIPeY PISS

 

 

yunoury
ta

 

P2PLA01g Id1A13G

 

JUIWAVIL],
jo sayeg

 

AIPIAOL J [BIIPIAL

 

SASNAdXa GNV LINHALLVaaL TVOIGHA AO AYVIAINNS

VNOWAV) SINT

 
Case 2:19-cv-00827-GMN-GWF Document 4 Filed 05/13/19 Page 27 of 27

 

 

 

 

 

 

 

 

 

 

 

 

SE'SLS'S$ "IVLOL
00°S06$ Tent] LUE onamoyey
SES6I$ suondirosoig LIEV Aovuuey Se89 A, Se]

SI/62/1 ‘BI/P/1 81/27/1

“LU/PU/TI SLULIZI “LU/V/Z1 “LU/OE/TI “LI/8Z/11

“LULOUL LU/TC/EL SLU/OC/TT “LU/OT/T1 “LIP U/TI
00°S8z'r$ onovidomnyy | “LUEV/ILL “LUO/TT ‘LU/S/1T SLUL/T1 SLU/9/11 onoridomyy ywepiooy
00°061$ ABoloIpEy LI/6/11 ABO[Orpey PISS

yunoury JUOTAvIL
a P2EPlA0AY 9d1A.19g Jo sajeq AIPIAOAg [IPA]
OUVATV TANOTT

SASNddXq GNV LNGALVARLL TVOIGGHN AO AYVIAIANS

 
